LAWRENCE G. CRAHAN, Judge.
The personal representative of the estate of William T. Bilgere appeals the judgment abating the dissolution action that was pending when Mr. Bilgere died. We dismiss the appeal for lack of jurisdiction.
Mr. Bilgere filed a petition for dissolution in early 2002. Prior to entry of judgment in the dissolution action, Mr. Bilgere died. Mrs. Bilgere filed a motion to abate the dissolution proceeding and the motion was granted. The personal representative of Mr. Bilgere’s estate filed a motion to have a judgment entered in the dissolution action and a motion to file lis pendens. Both motions were denied. Although she neither sought nor was granted leave to intervene or to be substituted in the trial court, the personal representative appealed to this court and filed a motion to be substituted as a party appellant. It is by now well settled that if either spouse dies prior to the entry of a final judgment, the dissolution proceedings are abated and the court loses jurisdiction. Winters v. Cooper, 827 S.W.2d 233, 234 (Mo.App.1991); Parkhurst v. Parkhurst, 799 S.W.2d 159, 161 (Mo.App.1990).
In Parkhurst, as here, the husband died prior to entry of judgment and the case was dismissed. Id. We held that the heirs had no right to appeal and that we had no jurisdiction to entertain the appeal. Id. The same rule applies here.
The appeal is dismissed. The personal representative’s motion to be substituted as a party appellant is denied.
BOOKER T. SHAW, P.J., and PATRICIA L. COHEN, J., concur.